07/05/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                               Assigned on Briefs April 1, 2022

                                        IN RE LUCAS L.

                    Appeal from the Circuit Court for Hickman County
                      No. 2020-CV-11 Michael E. Spitzer, Judge
                        ___________________________________

                               No. M2020-01614-COA-R3-JV
                           ___________________________________

The father of a child appeals the trial court’s finding that the child was dependent and
neglected and the victim of severe abuse. Discerning no error, we affirm.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. STEVEN STAFFORD, P. J., W.S., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and THOMAS R. FRIERSON, II, J., joined.

Thomas H. Miller, Franklin, Tennessee, for the appellant, Lucas S.L.

Hilary H. Duke, Dickson, Tennessee, for the appellee, Grant C.

Herbert H. Slatery, III, Attorney General and Jordan K. Crews, Senior Assistant Attorney
General, for the appellee, State of Tennessee, Department of Children’s Services.

                                              OPINION

                           I. FACTUAL AND PROCEDURAL HISTORY

       This case involves allegations of abuse and neglect against Christina L.C
(“Mother”) and Lucas S.L. (“Father”) toward their son, born in June 2017.1 Because this
appeal only involves Father, we will confine our review only to those facts relevant to his
appeal.

       There is no dispute in this case that Mother used illegal drugs both while pregnant
with the child and thereafter. At the child’s birth, he tested positive for THC exposure. But
the child was not removed from Mother’s custody at that time. Instead, he continued to live

        1
         In cases involving allegations of dependency and neglect, it is this Court’s policy to remove the
full names of children and other parties to protect their identities.
with both Mother and Father; but his parents’ relationship was volatile. In May 2018, there
was an incident of domestic violence while the child was present. Father was arrested and
his bond conditions prevented him from contacting Mother or the child. These conditions
were later altered to prevent only violent contact and Father returned to the home in
November 2018. But Father left again for good in February 2019. Father’s criminal charges
were eventually dismissed after a year of no violent contact with Mother.

       At some point, the child’s maternal uncle Grant C. (“Uncle”) filed a pro se
emergency petition to declare the child dependent and neglected.2 The Hickman County
Juvenile Court (“the juvenile court”) granted the petition on November 8, 2019. The child
was placed with his maternal grandparents. Hair drug testing on the child a month later
showed that the child had been exposed to opiates and the metabolites for heroin.
According to DCS, on December 17, 2019, the child exited DCS custody and was placed
with Uncle.

       DCS filed its own dependency and neglect petition on January 7, 2020, which
petition is the subject of the present appeal. In its petition, DCS alleged that the child was
a victim of severe abuse due to drug exposure, citing both the hair drug screening and the
positive drug test at birth. Moreover, the petition alleged that both parents had refused
services offered by DCS. DCS recommended in its petition that the child remain in the
physical custody of Uncle.

       Following a hearing, the juvenile court adjudicated the child dependent and
neglected by order of April 15, 2020. In its order, the juvenile court also found that both
parents committed severe abuse due to the child being exposed to THC in utero. The
juvenile court ordered that the child would remain in Uncle’s custody.

        An appeal to the Hickman County Circuit Court (“the trial court”) followed. The de
novo hearing took place on October 8, 2020. At trial, the child’s medical records from birth
were discussed. According to the records, at birth the child was “jittery,” “shaking a lot,”
“feeding poorly,” and “vomiting,” and had “no stool or urine in the first 24 [hours] after
birth.” DCS family services worker Alexus Thomas testified these symptoms are regularly
seen when a child has been exposed to drugs; these issues are not seen in “healthy, regular
babies.”3

       Father’s relationship with DCS was often fraught. With the exception of a home
study, Father refused to sign the necessary releases for DCS to provide Father with services
and generally refused any services offered by DCS. The home study was conducted on

        2
           At a later hearing, Father’s counsel asserted that he was not served with this petition. Regardless
this petition is not at issue in this appeal.
         3
           Father’s counsel objected during this testimony, but the trial court overruled the objection. Father
has not appealed any of the trial court’s evidentiary rulings.
                                                    -2-
January 22, 2020, and showed that the home was appropriate, but lacking appliances;
Father promised they were to arrive shortly.

       Father’s relationship with DCS deteriorated further after the home study. For
example, on April 20, 2020, Father sent DCS court liason Aren Ragsdale a series of text
messages accusing DCS of having “stole[n]” his “property.” Father also threatened DCS
with a federal lawsuit and going to “press agency[] journalist” Joe Rogan with his story.
Moreover, Father asked DCS to cease contact with him or “it will be considered harassment
the next time.” So DCS made no further contact with Father after these messages.

        Recent events in Father’s home were also discussed, but without significant detail.
The testimony indicated that a few days prior to the de novo hearing, Father’s newborn
child by a different mother was removed from the home based on an ex parte order. Father
confirmed that his live-in girlfriend currently only sees their child on weekends, but
testified that he did not know the reason that the child was removed. According to Father,
the hearing as to his younger child was taking place simultaneously with the de novo
hearing, preventing him from attending.

        The proof was also undisputed that despite multiple requests by DCS, Father had
never submitted to a drug screening. According to Father, he should not be required to take
a drug test because DCS’s dependency and neglect petition did not specifically allege drug
use by him and he did not use drugs. But Mother testified that Father had done drugs during
their relationship, including marijuana and methamphetamine. Father also admitted to prior
marijuana use, including the fact that he had supplied Mother with marijuana while
knowing she was pregnant. Father was more evasive about his prior methamphetamine
usage, responding to a question about whether he had ever used the drug with “I don’t
know that I’ve ever done methamphetamine. What is methamphetamine?” The proof also
showed that Father was charged with drug-related crimes in November 2018; those charges
had not been resolved at the time of the de novo hearing. While Father was consistent in
his belief that he should not be required to undergo drug testing, he did insist that Uncle
and the maternal grandparents undergo drug testing given the child’s hair screening in
December 2019.4 They all willingly participated in drug testing, which was negative for all
substances.

       The proof also focused on Father’s income and his failure to pay any child support
following his separation from Mother. But Father claimed that he was unable to pay support
because Uncle had cut off contact with Father. Uncle testified that he cut off contact after
Father threatened him. Father’s last visit with the child was in January 2020.

       On November 10, 2020, the trial court issued its final order declaring the child


       4
           There is no dispute that Father was not around the child in December 2019.
                                                   -3-
dependent and neglected and a victim of severe abuse by both Mother and Father.5 In its
order, the trial court specifically found that Mother and the DCS workers were credible,
while Father lacked credibility.6 The trial court therefore ruled that the child would remain
in Uncle’s physical custody. Father was permitted visitation every other Sunday “through
December 6, 2020, at which time it shall end if [he] has not provided a ten panel nail cuticle
test and attended at least one (1) anger management therapeutic session with a licensed and
certified professional counselor of his choice.” Father now appeals to this Court.

                                        II. ISSUES PRESENTED

       On appeal, Father challenges both the severe abuse finding and the trial court’s
decision to adjudicate the child as dependent and neglected.

                                     III. STANDARD OF REVIEW

        As explained by the Tennessee Supreme Court:
        A parent’s right to the care and custody of her child is among the oldest of
        the judicially recognized fundamental liberty interests protected by the Due
        Process Clauses of the federal and state constitutions. Troxel v. Granville,
        530 U.S. 57, 65 (2000); Stanley v. Illinois, 405 U.S. 645, 651 (1972); In re
        Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female
        Child, 896 S.W.2d 546, 547–48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d
        573, 578-79 (Tenn. 1993). But parental rights, although fundamental and
        constitutionally protected, are not absolute. In re Angela E., 303 S.W.3d at
        250. “‘[T]he [S]tate as parens patriae has a special duty to protect minors . .
        . .’ Tennessee law, thus, upholds the [S]tate’s authority as parens patriae
        when interference with parenting is necessary to prevent serious harm to a
        child.” Hawk, 855 S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d 425,
        429 (Tenn. Ct. App. 1983)); see also Santosky v. Kramer, 455 U.S. 745, 747
        (1982); In re Angela E., 303 S.W.3d at 250.

In re Carrington H., 483 S.W.3d 507, 522–23 (Tenn. 2016) (footnote omitted).


        5
           As a preliminary matter, the trial court also declared that Father was the child’s legal parent. No
party disputes this determination.
         6
           Specifically, the trial court found as follows:

        In considering the overall testimony of [Father], his demeanor, consideration of questions
        asked, and tendencies to “not recall” questions that would be detrimental to him, the Court
        notes that [Father] was evasive and angry at times, refused to answer some questions
        without court intervention, failed to recall recent events, and the Court cannot find him to
        be a credible witness.

                                                    -4-
       Here, Father argues that the trial court erred in its findings of dependency and
neglect and severe abuse as to the child at issue. The Tennessee General Assembly has
described by statute what constitutes dependency and neglect, the procedures and steps to
be taken in making this determination, and the jurisdiction of the juvenile courts. As is
relevant to the instant appeal, a “dependent and neglected child” is a child:
        (F) Who is in such condition of want or suffering or is under such improper
       guardianship or control as to injure or endanger the morals or health of such
       child or others;
       (G) Who is suffering from abuse or neglect; . . . .
Tenn. Code Ann. § 37-1-102(b)(13) (2020) (outlining other definitions not at issue in this
case). In turn, “abuse” is defined as:
       [A] person under the age of eighteen (18) [who] is suffering from, has
       sustained, or may be in immediate danger of suffering from or sustaining a
       wound, injury, disability or physical or mental condition caused by brutality,
       neglect or other actions or inactions of a parent, relative, guardian or
       caretaker[.]
Tenn. Code Ann. § 37-1-102(b)(1) (2020). On the other hand, “severe child abuse” is
defined, in relevant part, as:
       (A)(i) The knowing exposure of a child to or the knowing failure to protect
       a child from abuse or neglect that is likely to cause serious bodily injury or
       death and the knowing use of force on a child that is likely to cause serious
       bodily injury or death;
                  (ii) “Serious bodily injury” shall have the same meaning given in §
                  39-15-402(c).7
Tenn. Code Ann. § 37-1-102(b)(27) (2020) (outlining other definitions not at issue in this
case).
       The General Assembly has vested juvenile courts with “exclusive original
jurisdiction” to hear allegations that a child is dependent and neglected as defined above.
Tenn. Code Ann. § 37-1-103(a)(1). The statutes governing dependency and neglect

       7
             Section 39-15-402(c) defines “serious bodily injury” as including, but not being limited to the
following:

       second- or third-degree burns, a fracture of any bone, a concussion, subdural or
       subarachnoid bleeding, retinal hemorrhage, cerebral edema, brain contusion, injuries to the
       skin that involve severe bruising or the likelihood of permanent or protracted
       disfigurement, including those sustained by whipping children with objects and acts of
       female genital mutilation as defined by [statute].
                                                    -5-
proceedings require, in effect, a two-step analysis. First, under Tennessee Code Annotated
section 37-1-129, the juvenile court is required to hold a hearing and to make findings as
to whether a child is dependent and neglected. The quantum of proof required is clear and
convincing evidence. See Tenn. R. Juv. Prac. & Proc. 307(e) (“If the court finds that the
allegations have not been met by clear and convincing evidence, it shall dismiss the
petition. . . . If the court finds that the allegations have been proved by clear and convincing
evidence, it shall adjudicate the child dependent and neglected”). In many circumstances,
a juvenile court considering whether a child is dependent and neglected must also consider
whether the child is a victim of severe abuse. See Tenn. Code Ann. § 37-1-129(b)(2) (“If
the petition alleged the child was dependent and neglected as defined in § 37-1-
102(b)(13)(G) [i.e., “suffering from abuse or neglect”], or if the court so finds regardless
of the grounds alleged in the petition, the court shall determine whether the parents or either
of them or another person who had custody of the child committed severe child abuse.”).
Like the dependency and neglect findings, a finding of severe abuse must also be supported
by clear and convincing evidence. In re Tamera W., 515 S.W.3d 860, 869 (Tenn. Ct. App.
2016) (citing Tenn. Dep’t of Children’s Servs. v. M.S., No. M2003-01670-COA-R3-CV,
2005 WL 549141, at *10 (Tenn. Ct. App. Mar. 8, 2005), perm. app. denied (Tenn. Aug.
29, 2005)) (“DCS was required to prove both the fact that a child is dependent and
neglected and the fact that a parent has engaged in severe child abuse
by clear and convincing evidence.”).
       Whether the ultimate issues of dependency and neglect and severe child abuse have
been established by clear and convincing evidence are questions of law, which we review
de novo with no presumption of correctness. See In re S.J., 387 S.W.3d 576, 588 (Tenn.
Ct. App. 2012) (quoting In re Samaria S., 347 S.W.3d 188, 200 (Tenn. Ct. App. 2011))
(“Whether the combined weight of the facts, either as found by the trial court or supported
by a preponderance of the evidence, establish clearly and convincingly that the parent
committed severe child abuse is a question of law, subject to de novo review with no
presumption of correctness.”). This Court reviews the trial court’s findings of fact de novo
on the record accompanied by a presumption of correctness, “unless the preponderance of
the evidence is otherwise.” Tenn. R. App. P. 13(d); In re M.J.B., 140 S.W.3d 643, 654
(Tenn. Ct. App. 2004). If some of the trial court’s factual findings are based on its
determinations of the credibility of the witnesses, then this Court will afford great weight
to those credibility determinations and will not reverse such determinations absent clear
evidence to the contrary. See McCaleb v. Saturn Corp., 910 S.W.2d 412, 415 (Tenn. 1995).
       Moreover, as we have explained regarding the applicable standard of review:
               Under the clear and convincing evidence standard, it is important to
       “distinguish between the specific facts found by the trial court and the
       combined weight of those facts.” In re Tiffany B., 228 S.W.3d 148, 156
       (Tenn. Ct. App. 2007). Each specific underlying fact need only be
       established by a preponderance of the evidence. Such specific underlying
       facts include whether a particular injury suffered by the child was the result
                                            -6-
       of nonaccidental trauma, and whether the caregiver’s conduct with respect to
       the injury was “knowing.” Once these specific underlying facts are
       established by a preponderance of the evidence, the court must step back to
       look at the combined weight of all of those facts, to see if they clearly and
       convincingly show severe child abuse.

       In re S.J., 387 S.W.3d 576, 591–92 (Tenn. Ct. App. 2012)

                                      IV. ANALYSIS

                                             A.

      Father first argues that the child was not a victim of severe abuse perpetrated by
him. On this issue, the trial court made the following relevant findings:

       The perpetrators are [Father] and [Mother], both of whom testified that they
       used marijuana during [] [M]other’s pregnancy. Both parties also testified
       that [Father] generally supplied those drugs, and each used them
       recreationally from the time of conception to the birth of [the child]. The
       Court cannot find that these parents were unaware of the risk of serious
       bodily injury to the unborn child and finds that they knowingly failed to
       protect [the child] from the risk of serious bodily injury or death. Both
       [M]other and [F]ather participated in the use of drugs during [Mother’s]
       pregnancy, and both equally contributed to the positive screen for [the child]
       at birth.
       Father’s argument to the contrary is narrow. He does not dispute that the child tested
positive for THC exposure at birth. He does not deny that the child’s medical records
contain notations that the child, at birth, was “jittery,” “shaking a lot,” “feeding poorly,”
and “vomiting,” and had “no stool or urine in the first 24 [hours] after birth.” He also does
not deny that he provided marijuana to Mother while she was pregnant or that he knew she
was using drugs while pregnant. Finally, Father does not appear to dispute that Tennessee
law provides that knowingly providing illegal drugs to a pregnant woman can constitute
severe abuse. See In re A.L.H., No. M2016-01574-COA-R3-JV, 2017 WL 3822901, at *4
(Tenn. Ct. App. Aug. 31, 2017) (“When a parent knowingly fails to intervene when a child
is being exposed to drugs, that failure constitutes severe child abuse due to the failure to
protect the child.”); In re Garvin M., No. E2013-02080-COA-R3-PT, 2014 WL 1887334,
at *5 (Tenn. Ct. App. May 9, 2014) (“[A] father may have his parental rights terminated
based on the ground of severe child abuse for failing to take action to protect an unborn
child from illicit drug use by the Mother during pregnancy.”); In re Joshua E.R., No.
W2011-02127-COA-R3-PT, 2012 WL 1691620, at *6 (Tenn. Ct. App. May 15, 2012)
(affirming a finding a severe abuse against a father who supplied drugs to the mother while
pregnant).
                                            -7-
       Instead, he argues that marijuana, or THC, simply is not a serious enough drug to
support a finding of severe abuse in a case where no medical proof was submitted tying the
drug exposure to severe injuries suffered by the child. In support, Father cites the controlled
substance schedule assigned to THC compared to other drugs, such as methamphetamine,
as well the fact that little to no cases have found severe abuse based on prenatal marijuana
use alone. Respectfully, we disagree. It is well-settled that expert proof is not required to
prove severe abuse under Tennessee Code Annotated section 37-1-102(b)(27)(A). See In
re A.L.H., 2017 WL 3822901, at *4 (“That provision does not explicitly require the opinion
of a qualified expert. . . . Thus, under the relevant statute, there is no language requiring
that an expert opinion is needed or that a specific condition would likely result from the
abuse or neglect.”).8 And we have previously recognized that Tennessee courts have
“repeatedly held that exposure of a child to drugs constitutes severe child abuse,”
regardless of the fact that no specific injury was proven. Id. Instead, we have held that “the
healthy development of the child . . . does not diminish the severity of the harm to which
the child was exposed.” In re M.J.J., No. M2004-02759-COA-R3-PT, 2005 WL 873305,
at *8 (Tenn. Ct. App., filed April 14, 2005).
       Of course, In re A.L.H. involved exposure to methamphetamine. Id. But we have
previously rejected a parent’s argument that severe abuse did not occur because the illegal
drugs that the parent used were less risky than other illegal drugs:
        On appeal, mother acknowledges that “[t]his Court has upheld, in a multitude
        of cases, that a mother’s use of drugs while pregnant can support a finding
        of severe child abuse.” She argues, however, that, in the cases cited by the
        trial court and in a string of cases she cites in her brief, “the facts in all of
        these cases much more clearly and convincingly support a finding of severe
        abuse than do the facts of the case at bar.” Her argument is not persuasive.
        The issue before us is not whether the evidence in this case is lesser than that
        in other cases. The issue is simply whether the evidence clearly and
        convincingly shows severe child abuse. Mother has failed to demonstrate
        how the evidence in this case preponderates against the trial court’s finding
        of clear and convincing evidence. Furthermore, she has failed to distinguish
        these cases from her case other than to say that the specific drugs in those
        cases were more harmful and/or that the child suffered some specific harm.
        Instead of citing authority for her argument that her prenatal drug use does
        not constitute severe child abuse, mother cites numerous cases in which this
        Court upheld a finding that prenatal drug use constituted severe child abuse.
        To us, those cases demonstrate the uniform view of this Court that prenatal
        drug use does, in fact, constitute severe child abuse.
In re P.T.F., No. E2016-01077-COA-R3-PT, 2017 WL 2536847, at *4 (Tenn. Ct. App.

        8
          In re A.L.H. involved the definition of severe abuse prior to its current renumbering. The change
has no effect on the analysis.
                                                   -8-
June 12, 2017). Thus, “[i]t is the exposure of the child to harm that matters, not the method
or level of exposure.” In re A.L.H., 2017 WL 3822901, at *4. Cases where it was unclear
if the child had even been exposed to a parent’s fairly isolated marijuana use are simply
not relevant to our analysis. See, e.g., In re K.A.P., No. W2012-00281-COA-R3-JV, 2013
WL 6665012, at *7 (Tenn. Ct. App. Dec. 17, 2013) (reversing an order of dependency and
neglect because the record did not reveal whether the child was present when the mother
was using marijuana and the mother had been passing drug screens by the time of the de
novo hearing). But prenatal drug use to the point where the child tests positive for the
substance at birth is exposure of the child to drugs. So, “[p]renatal abuse of controlled
substances constitutes severe child abuse, whether or not the child actually suffers
harm.” In re Colton B., No. M2018-01053-COA-R3-PT, 2018 WL 5415921, at *8 (Tenn.
Ct. App. Oct. 29, 2018) (citation omitted).
       Here, Mother testified that she used marijuana during her pregnancy, which was
supplied to her by Father. When the child was born, he was suffering from adverse
symptoms that testimony indicated were associated with prenatal drug exposure. It is
fortunate that the child may not suffer any lasting effects from this exposure. But that does
not change the fact that, by supplying Mother with drugs during her pregnancy, Father
knowingly exposed the child to a substance that Tennessee law recognizes has the
likelihood to cause the child severe harm. We therefore affirm the trial court’s finding that
Father committed severe abuse against the child.
                                             B.
        Father next argues that there was no basis for a dependency and neglect finding
“against [him].” In finding that the child was dependent and neglected, the trial court cited
the severe abuse perpetrated on the child, as well as Tennessee Code Annotated sections
37-1-102(b)(13)(F) (defining a “dependent and neglected child” as one “[w]ho is in such
condition of want or suffering or is under such improper guardianship or control as to injure
or endanger the morals or health of such child or others”) & (G) (defining a “dependent
and neglected child” as one “[w]ho is suffering from abuse or neglect”). We have upheld
the trial court’s finding that the child was the victim of severe abuse perpetrated by both
his parents. The severe abuse finding also supports a finding of dependency and neglect.
See In re Dakota C.R., No. W2010-01946-COA-R3-JV, 2012 WL 1418048, at *11 (Tenn.
Ct. App. Apr. 24, 2012) (“[O]ur finding that Nathaniel was severely abused by Mother is
sufficient to render the children dependent and neglected even if no other abuse
occurred.”); In re H.L.F., 297 S.W.3d 223, 235 (Tenn. Ct. App. 2009) (“Therefore, the
finding that Father engaged in severe child abuse is a sufficient basis, on its own, to find
the children dependent and neglected.”).
        Still, Father argues that the remainder of the trial court’s dependency and neglect
findings do not reflect the allegations in the petition or the proof submitted. Specifically,
the trial court found as to Father that

                                            -9-
       there is clear and convincing evidence that if the child is placed with [Father],
       without anger management and therapy, the child would be in such a
       condition of want or suffering and under such improper guardianship or
       control that he would be at risk of danger to his health or morals. The Court
       notes that [Father] has refused all reasonable efforts by [DCS] to join []
       [F]ather and [the] child in an acceptable environment, and [that] placing the
       child with [Father] at this time would not be in the child’s best interest.
       [Father] has continually refused to submit to a drug screen, which[,] due to
       his own admitted history of drug use and criminal charges related to drugs[,]
       is sufficient corroboration for this Court to infer that he has continued that
       drug use to the extent that may present a detrimental environment to the child.
       Father’s arguments against the trial court’s findings are numerous, but not well-
developed. First, Father takes issue with the trial court’s mention of the domestic violence
incident because he provided “valid reasons why the situation upset him.” Respectfully,
the fact that a situation is upsetting does not excuse a parent’s inability to remain in control
of his or her anger while a child is present. To be sure, Father cites no legal authority for
such a suggestion.
       Father also takes issue with the trial court’s finding that DCS could not join him
with the child in an acceptable environment, citing the successful home study that he
allowed. But a safe environment for the child does not mean just the physical structure of
a parent’s home. It also requires a home free from drug use. See, e.g., In re Navada N.,
498 S.W.3d at 595 (“[A] suitable home requires more than a proper physical living
location. It requires that the home be free of drugs and domestic violence.” (quotation
marks and citations omitted)). And Father has consistently refused to provide any drug
screens to DCS, despite evidence that he used drugs when Mother was pregnant and
thereafter.
        But Father argues that the trial court was not permitted to rely on any concern over
drug use because such was not alleged in the initial dependency and neglect petition
specifically as to him. As an initial matter, we note that unlike findings of severe abuse, a
finding of dependency and neglect is not directed toward a parent specifically. See In re
Daymien T., 506 S.W.3d 461, 470 (Tenn. Ct. App. 2016) (“We also reject Father’s
argument that the order does not find the child dependent and neglected “as regards” him.
First, we note that [] [s]ection 37-1-102(b)(12) defines “[d]ependent and neglected child”
as, inter alia, a child “[w]ho is suffering from abuse or neglect.” Further, [] [s]ection 37-1-
130 allows the juvenile court to make an appropriate disposition for the child “[i]f the child
is found to be dependent or neglected.” Nothing in these provisions specifically requires
that a dependency and neglect findings must be made against or ‘as regards’ to
a specific parent.”).
     Moreover, the trial court specifically addressed, and rejected, this particular
argument. First, the trial court noted that the dependency and neglect petition did allege
                                             - 10 -
that the child was exposed to drugs at birth without specifying a particular parent who
caused the exposure. The trial court held that this was sufficient to place Father on notice
that his drug use was at issue generally. Moreover, the trial court cited Tennessee Code
Annotated section 37-1-129(b)(2), which gives the court leeway to find that a child is
dependent and neglected under section 37-1-102(b)(13)(G) “regardless of the grounds
alleged in the petition[.]” Father cites no legal authority that undermines the trial court’s
construction or application of section 37-1-129(b)(2). In fact, Father’s brief does not
mention this provision or cite any legal authority of any kind in support of his argument.
Rather, he merely states that the dependency and neglect petition did not allege drug use
by him. This argument is nothing more than skeletal and not proper on appeal. See Sneed
v. Bd. of Pro. Resp. of Supreme Ct., 301 S.W.3d 603, 615 (Tenn. 2010) (“It is not the role
of the courts, trial or appellate, to research or construct a litigant’s case or arguments for
him or her, and where a party fails to develop an argument in support of his or her
contention or merely constructs a skeletal argument, the issue is waived.”).
       Consequently, we cannot conclude that the trial court erred in considering the issue
of drug use with regard to Father. Here, the child was removed based on drug use in the
home when Father was not present. But the child had also tested positive for drug exposure
when Father was in his life. Under these circumstances, we cannot conclude that it was
unreasonable of DCS to ask Father to complete a drug screening. Father categorically
refused, all the while insisting that others who were around his child be tested. His repeated
refusal, coupled with his admitted past drug use, leaves considerable doubt that he is clean
from drugs. And Father does not appear to dispute that a home where illegal drugs are
being used would place the child at risk for abuse and neglect. So considering the evidence
as a whole, there was sufficient proof to find that placing the child with Father would
subject him to further abuse or neglect. The trial court’s finding that the child is dependent
and neglected is therefore affirmed.
                                     V. CONCLUSION
      The judgment of the Hickman County Circuit Court is affirmed, and this cause is
remanded for further proceedings. Costs of this appeal are taxed to Appellant Lucas S.L.,
for which execution may issue if necessary.



                                                     S/ J. Steven Stafford
                                                     J. STEVEN STAFFORD, JUDGE




                                            - 11 -